Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10, 13-14, 17 and 19-23 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 10/19/2022 in response to the previous Office Action (07/19/2022) is acknowledged.  Rejections of claims 1, 4-7, 11-15, 17, 19 and 22-23 under 35 U.S.C. 102(a)(1) (item 4) and 35 U.S.C.  112(b) (items 6b-6e) have been obviated. The rejection under 35 U.S.C.  112(b) (item 6a) has been maintained. Upon further review of the case it is deemed necessary to raise new issues that needs further rejection. 	  

Election/Restrictions
3.	Applicant’s election without traverse of Group I and a species a single (X = O) in the reply filed on 07/05/2022 is acknowledged.  Claims 1, 4-7, 13-15, 17, 19, 22 and 23 read on the elected species. Previously, the examiner searched the elected species X = O and found a prior art and the search was stopped. Now after response to the previous Office Action dated 07/19/2022, the examiner continued the search and stopped when a prior art was found.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4-7, 13-14, 17, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. WO 2007008541 A2.  Cited reference teaches the following compound that is almost the same as applicants when applicant’s compound formula (I) has the following substituents:
R1 = methyl; R2 = methyl (R2 for the prior art compound is H), R3 = H; X = O; and R4 = aryl which is optionally substituted.
The only difference between applicant’s compound and the prior art compound shown below is in the definition of variable R2.  Applicants require that variable R2 to be at least methyl, but the prior art compound is H. Thus, the only difference between the prior art compound and applicants is the presence of absence of a methyl group.  

    PNG
    media_image1.png
    553
    1447
    media_image1.png
    Greyscale

Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph.  In order to overcome this rejection, applicants have to amend the claim or show unexpected result.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 4-6, 13-14, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
	a. Claim 1 and claims dependent thereon are rejected because the phrase 
“optionally substituted” is indefinite. In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.

				Response to arguments
	Applicant’s argument filed 10/19/2022 has been fully considered but it is not persuasive.
Applicants deleted “optionally substituted” from variables R1-R3, but forgot to delete it from variable R4.
	b.  Claim 14 and claims dependent thereon are rejected because the phrase “compound is formulated as a prodrug” is not clear.  Said claim has several problems.  First, the claim lacks sufficient antecedent bases. There is no mention of any prodrug in claim 1.  Second, claim 14 starts as a compound claim but ends up as an intended use claim. How is it formulated as a prodrug? To overcome this rejection, the examiner recommends that applicants delete claim 14.

	c.  In claim 22 that depends from claim 14, it is recited “the compound is linked to a biohydrolyzable moiety or an oxidizable moiety” is not clear. First, the claim lacks sufficient antecedent bases. There is no mention of any prodrug in claim 1.  Second, claim 22 starts as a compound claim but ends up as an intended use claim. How is the compound linked to it linked a biohydrolyzable moiety or an oxidizable moiety? To overcome this rejection, the examiner recommends that applicants delete claim 22.


In order to expedite prosecution and place this case in condition for allowance, the examiner recommends that applicants amend the claims or file an affidavit to overcome the obviousness rejection and also delete claims 14 and 22 and withdrawn claims 2 and 3.  
	
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



October 27, 2022